Citation Nr: 0024166	
Decision Date: 09/12/00    Archive Date: 09/21/00

DOCKET NO.  96-11 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire


THE ISSUES

1.  Entitlement to a higher rating for right lower extremity 
weakness, due to multiple sclerosis (M.S.), currently 
evaluated as 40 percent disabling.

2.  Entitlement to a higher rating for left lower extremity 
weakness, due to M.S., currently evaluated as 20 percent 
disabling.

3.  Entitlement to a higher rating for right upper extremity 
weakness, due to M.S., currently evaluated as 40 percent 
disabling.

4.  Entitlement to a higher rating for left upper extremity 
weakness, due to M.S., currently evaluated as 20 percent 
disabling.

5.  Entitlement to a higher rating for urinary frequency, due 
to M.S., currently evaluated as 10 percent disabling.

6.  Entitlement to a higher (compensable) rating for visual 
problems with scotomata, due to M.S.

7.  Entitlement to a higher (compensable) rating for right 
facial weakness, due to M.S. 


REPRESENTATION

Veteran represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Veteran and her husband and daughter


ATTORNEY FOR THE BOARD

K. Parakkal, Counsel


INTRODUCTION

The veteran served on active duty from March 1988 to August 
1990.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1995 RO decision that granted 
service connection for M.S. and assigned a 30 percent 
evaluation for such.  By an August 1996 RO decision, the 
veteran was given separate ratings for each of her MS 
residuals (which are specified on the cover page of this 
remand) and her rating was increased from 30 percent to a 
combined rating of 80 percent.  In July 1997, the Board 
remanded the veteran's claims to the RO for further 
development.  By a June 1999 RO decision, the veteran's 
rating for right upper extremity weakness was increased from 
20 to 40 percent disabling.  The veteran continues to appeal 
to the Board for higher ratings for her MS residuals, 
including right and left lower and upper extremity weakness, 
urinary frequency, visual problems with scotomata, and right 
facial weakness.

Finally, it is noted that the veteran's attempt to change her 
representation from AMVETS to PVA is invalid as it was 
untimely filed; as such, AMVETS remains her appointed 
representative.  38 C.F.R. § 20.1304.


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical sequence, no instruction in this remand may be given 
a lower order of priority in terms of the necessity of 
carrying out the instruction completely.

This case must be remanded because the appellant notified the 
RO of the existence of relevant VA treatment reports, but the 
RO did not obtain the reports.

In letters to VA, in December 1997 and May 1998, the veteran 
indicated that she had been receiving ongoing medical 
treatment at the VA Medical Center (VAMC) in White River 
Junction, Vermont.  It is noted that the RO has not yet 
requested the aforementioned records.  The Court has held 
that VA treatment records pertaining to the period prior to a 
Board decision are constructively deemed to be before the 
Board.  Dunn v. West, 11 Vet. App. 462 (1998); Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

Additionally, it is noted that the veteran was scheduled for 
aid and attendance, eye, genitourinary, and neurological 
examinations at the VAMC in Manchester, New Hampshire in 
December 1997; however, she was unable to attend due to 
illness.  Later, she requested that her examinations be 
rescheduled at the VAMC in White River Junction, Vermont.  In 
September 1998, she underwent VA aid and attendance and eye 
examinations; however, for unknown reasons, she was not 
rescheduled for VA genitourinary or neurological 
examinations.  Thus, the case must be remanded so that she 
may be rescheduled for genitourinary and neurological 
examinations as the findings from such examinations are 
necessary to determine the current severity of her service-
connected right and left lower and upper extremity weakness, 
right facial weakness, and urinary frequency.  Additionally, 
another VA eye examination should be scheduled as her last 
examination was in 1998 and she alleges her eye condition has 
worsened.

Accordingly, this case is REMANDED for the following actions:

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions.

2.  The RO should contact the veteran and 
ask her to furnish the names and 
addresses of all VA and non-VA medical 
providers who have treated her for MS 
residuals, including lower and upper 
extremity and right facial weakness, 
urinary frequency, and visual problems 
since her service discharge, including 
but not limited to the VA facilities in 
New Hampshire and Vermont.  The RO should 
then contact the identified sources and 
obtain copies of the records, following 
the procedures of 38 C.F.R. § 3.159 
(1999).

3.  The veteran should be scheduled for a 
VA neurological examination to evaluate 
the nature and severity of her service-
connected weakness of the right and left 
lower and upper extremities and of the 
right facial region.  The claims folder 
and a copy of the Board's remand must be 
made available to the examiners for 
review prior to the examination.  All 
findings should be reported in detail. 

The examiner should provide an answer to 
the following questions, which regard her 
right and left lower extremity weakness: 

a.  Does the veteran have incomplete 
paralysis of the sciatic nerve on the 
right side?  If so, can such be 
characterized as mild, moderate, 
moderately severe, or severe with marked 
muscular atrophy?

b.  Does she have complete paralysis of 
the sciatic nerve on the right side?  

c.  Does her right foot dangle and drop, 
with no active movement possible of 
muscles below the right knee?

d.  Does she have flexion of the right 
knee which is weakened or lost?

e.  Does the veteran have incomplete 
paralysis of the sciatic nerve on the 
left side?  If so, can such be 
characterized as mild, moderate, 
moderately severe, or severe with marked 
muscular atrophy?

f.  Does she have complete paralysis of 
the sciatic nerve on the left side?  

g.  Does her left foot dangle and drop, 
with no active movement possible of 
muscles below the left knee?

h.  Does she have flexion of the left 
knee which is weakened or lost?

The veteran should provide an answer to 
the following questions, which regard her 
right and left upper extremity weakness:

i.  Does the veteran have incomplete 
paralysis of all radicular groups about 
the right side?  If so, can such be 
characterized as mild, moderate, or 
severe in nature?

j.  Does the veteran have complete 
paralysis of all radicular groups about 
the left side?

k.  Does the veteran have incomplete 
paralysis of all radicular groups about 
the left side? If so, can such be 
characterized as mild, moderate, or 
severe in nature?

l.  Does the veteran have complete 
paralysis of all radicular groups about 
the right side?

The veteran should provide an answer to 
the following questions, which regard her 
right facial weakness: 

m.  Does the veteran have any innervation 
of the right facial muscles? 

n.  Does she have incomplete paralysis of 
the seventh (facial) cranial nerve?  If 
so, can such be characterized as moderate 
or severe?

o.  Does she have complete paralysis of 
the seventh (facial) cranial nerve? 

3.  The veteran should be scheduled for a 
VA visual examination to evaluate the 
nature and severity of her service-
connected visual impairment with 
scotomata.  The claims folder and a copy 
of the Board's remand must be made 
available to the examiners for review 
prior to the examination.  All findings 
should be reported in detail.  The 
examiner should provide an answer to the 
following questions:

a.  Does the veteran have large or 
centrally located scotomata?

b.  What is the veteran's visual acuity? 

3.  The veteran should be scheduled for a 
VA genitourinary examination to evaluate 
the nature and severity of her service-
connected urinary frequency.  The claims 
folder and a copy of the Board's remand 
must be made available to the examiners 
for review prior to the examination.  All 
findings should be reported in detail.  
The veteran should provide an answer to 
the following questions:

a.  What is the veteran's daytime voiding 
interval?  Is it between two and three 
hours, one and two hours, or less than 
one hour?

b.  What is the veteran's nighttime 
voiding interval?  Is it two times per 
night, three to four times per night, or 
five or more times per night?

The veteran must be properly informed of 
all of her scheduled VA examinations, and 
she should be given notice of the 
consequences of failure to report for the 
examination(s), including an explanation 
of the provisions of 38 C.F.R. § 3.655.  
If the veteran does not report for the 
examination(s), the claims folder should 
include clear documentation of her 
failure to report, including a statement 
as to whether she failed to appear 
without notice, or whether she requested 
cancellation or postponement and 
rescheduling of the examination(s).

5.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action should be 
taken.

6.  The RO should readjudicate the claims 
for higher ratings for right and left 
lower and upper extremity weakness, 
urinary frequency, visual problems with 
scotomata, and right facial weakness in 
light of Fenderson v. West, 12 Vet. App. 
119 (1999).  If the claims are denied, 
the veteran and her representative should 
be issued a supplemental statement of the 
case (which addresses all of the 
additional evidence), and given an 
opportunity to respond, before the case 
is returned to the Board.

After the veteran and her representative have been given an 
opportunity to respond to the SSOC, the claims folder shall 
be returned to the Board for further appellate review.  No 
action is required of the veteran until she receives further 
notice.  The purposes of this remand are to procure 
clarifying data and to comply with governing adjudicative 
procedures.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of this appeal.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	G. H. Shufelt
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


